Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 1 of 62




                        EXHIBIT 27
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 2 of 62



                                                                  Diana M.D.
   10661 Airport Pulling Road
   Suite 9

                                                              McLaughlin M.B.A.
   Naples, FL 34109
   Phone: 239.229.8481
   Email: drdiana@dianamclaughlin.com                                                   Esq.
                                                                  Medicine • Business • Law

   October 24, 2019
   Frank E. Miller, Jr.
   U.S. Department of Education
   400 Maryland Ave, SW
   Washington, D.C. 20202-8520

   Sent Via Email to FERPA.Complaints@ED.gov and
   United States Certified Mail Tracking Number 7018 0360 0001 2464 8024

           Re: FPCO Complaint 18-0184
               FPCO Complaint 2067

   Dear Mr. Miller:

         This letter is in response to your October 9, 2019 correspondence and enclosed
   documentation received on October 14, 2019.

       1. I have timely reviewed the attached documents within 15 days of receipt of the above
          mentioned correspondence. To the extent of the brief time given to review several
          hundred pages, the attached documents do contain the relevant information that supports
          Ms. McLaughlin’s FERPA complaint against FIU. The attachments may be missing a
          few of Ms. McLaughlin’s student record. However, those possibly missing documents
          are not substantive to her FERPA violation allegations. Ms. McLaughlin reserves all
          rights to review and amend the attached documentation at a future date.

       2. The Department of Education (Department) and the Student Privacy Policy Office
          (SPPO) is in possession and has been in possession of all the information necessary to
          render a determination as to this complaint for almost two years. We continue to proffer
          that the Department is using this document confirmation request as another stall tactic to
          delay making any determination in this complaint due to political animus towards my
          client. The SPPO’s friendly and cozy relation with FIU has precluded the proper
          enforcing of FERPA against FIU. Ms. McLaughlin has had her FERPA vested rights
          violated first by FIU and then by the Department of Education’s failure to make a final
          determination. If the SPPO is unwilling to make a decision on this complaint, we
          demand to know this immediately. Otherwise, we demand that the SPPO make a final
          determination immediately. Furthermore, we allege that the SPPO inaction has de facto,
          sanctioned FIU’s weaponization of FERPA to the detriment of Ms. McLaughlin and
          possibly other FIU students.



                                               Page 1 of 2
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 3 of 62



      3. We request that you, Mr. Miller, recuse yourself from any further involvement in this
         complaint. We request that any input, analysis, contribution and/or determination that
         you have provided be scrubbed and removed from consideration. As you are aware, this
         complaint was initially hampered by you. You have admitted that the Department
         mishandled this complaint for four months and you did nothing to expedite or take
         corrective action to mitigate the lost time. In fact, you dated the complaint four months
         after we had submitted it placing it beyond the deadline to submit complaints.
         Additionally, you blamed the student for the Department’s gross negligence and
         incompetence. You added unnecessary burdens and requirements to process Ms.
         McLaughlin’s complaint. You never responded to our emails and caused another months
         delay. Your attitude and conduct has been detrimental to the student complainant. Mr.
         Dale King, your immediate superior offered apologies for your response and re-dated the
         complaint properly. We, also, are aware that FIU has strong political influence in the
         SPPO and the general counsel’s office. We strongly assert that you, the Department and
         the SPPO are biased and adversarial against Ms. McLaughlin. Any favorable
         determination for FIU made with your involvement is tainted and the fruit of the
         poisonous tree.

       In conclusion, no reasonable person could possibly find that the Department has complied
   with its statutory mandate pursuant to FERPA with regards to the handling of this complaint.
   The Department has all the information to render a determination for at least 12 months. Mr.
   Hawes stated in November 2018 that the Department’s decision would be finished in 2 weeks.
   The SPPO continues to stall and dodge their statutory duty. Ms. McLaughlin is a third-year law
   student at another law school. Ms. McLaughlin has been harmed in her job search and career
   opportunities. Ms. McLaughlin is asking that the SPPO require FIU to provide all education
   records and conduct a hearing with a neutral arbiter. Ms. McLaughlin would like to exercise her
   right to place an explanatory statement on her educational records. Failure to do so will cause
   Ms. McLaughlin irreparable harm.

           We, respectfully, demand that the Department of Education render a final determination
   on this complaint no later than November 20, 2019. You may contact me at any time if you have
   any questions or concerns. Thank you for your immediate attention.

   Respectfully,



   Diana McLaughlin, M.D., M.B.A., Esq.
   Attorney for Christina McLaughlin
   Florida Bar Number: 84479
   10661 Airport Pulling Road
   Suite 9
   Naples, FL 34109
   Phone: (239) 229-8481
   Email: drdiana@dianamclaughlin.com


                                             Page 2 of 2
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 4 of 62




                        EXHIBIT 28
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 5 of 62



                                                                        Diana M.D.
   2336 Immokalee Road
   Naples, FL 34110

                                                                    McLaughlin M.B.A.
   Phone: 239.229.8481
   Fax: 239.449.3397
   Email: drdiana@dianamclaughlin.com                                                            Esq.
                                                                        Medicine • Business • Law
   February 6, 2018


   DELIVERED VIA EMAIL TO Molly.Merry@myfloridacfo.com AND CERTIFIED MAIL

   Molly C. Merry
   Division Director
   Florida Department of Financial Services
   Division of Risk Management
   200 E. Gaines St.
   Tallahassee, FL 32399

   Re.: Christina M. McLaughlin v. Florida International University School of Law

   Dear Ms. Merry,

          I am an attorney representing the interests of Christina M. McLaughlin in the above referenced
   pending litigation. The purpose of this letter is to place your department on notice of pending litigation.
   Enclosed are the following documents:

       1.  A copy of our notice to initiate litigation, sent to Florida International University on June 26,
          2017.
       2. A copy of my client’s complaint sent to the Florida Board of Governors.
       3. A response received from the Office of Inspector General, Florida Board of Governors along with
          a response from the General Counsel, Florida International University.
       4. Our rebuttal to the findings by the Office of Inspector General.

            Please feel free to contact me with any questions.


   Sincerely,




   DIANA MCLAUGHLIN, M.D., M.B.A., Esq.
   Attorney for Christina M. McLaughlin
   Florida Bar Number: 84479
   2336 Immokalee Road
   Naples, FL 34110
   Phone: (239) 229-8481
   Fax: (239) 449-3397
   Email: drdiana@dianamclaughlin.com


                                                    Page 1 of 1
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 6 of 62




                        EXHIBIT 29
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 7 of 62




   FIU-108 Access to Student Education Records.
        (1) General. The University will not release or permit access to education records and
   personally identifiable information kept on a student except as otherwise permitted by law and
   this regulation. Responsibility for custody of all student educational records belongs to the vice-
   president or other University officials in charge of the area in which the records are maintained.
   Each vice-president or designated custodian shall ensure that the procedures required by federal
   and Florida law, and this regulation are in place to control access to and disclosure of student
   education records and personally identifiable information contained therein.
        (2) Categories and Custodians of Education Records. The following categories of student
   education records are maintained by the University and are kept under the supervision and
   control of the designated custodian(s):
        (a) Cumulative Academic Records are maintained by the University Registrar whose office
   is located on the University Park campus. At times the dean, chairperson or faculty of the
   department in which the student completed coursework may have unofficial copies of academic
   records relating to specific coursework.
        (b) Law Enforcement Records are maintained by the Director, University Public Safety
   Department, whose office is located on the University Park campus.
        (c) Placement Records are maintained by the Director, Career Planning and Placement,
   whose office is located on the University Park campus.
        (d) Continuing Education Records are maintained by the Executive Director of Continuing
   and Professional Studies whose office is located on the Biscayne Bay campus.
        (e) Housing Records are maintained by the Director of University Housing whose office is
   located on the University Park campus.
        (f) Disciplinary Records are maintained in the Student Conduct and Conflict Resolution
   Office located on the University Park campus.
        (g) Personal Non-Academic Counseling records are maintained by the Director, Counseling
   Center, whose office is located on the University Park campus.
        (h) Student Financial Aid records are maintained by the Director of Financial Aid, whose
   office is located on the University Park campus.
        (i) International Student Records are maintained by the Director, International Student and
   Scholar Services, whose office is located on the University Park campus and the Associate
   Director of International Student and Scholar Services whose office is located on the Biscayne
   Bay campus.
        (j) Academic Counseling records are maintained by the Vice President of Student Affairs
   andUndergraduate Education, whose office is located on the University Park campus.
   Additionally, academic counseling records may be maintained by departments for students who
   are majoring in fields of study taught by the department.
        (3) Policies and Procedures for Access and Release. Personally identifiable information
   contained in student education records shall be released, or open for inspection, only to the
   student, or parents of dependent students as defined in Section 152 of the Internal Revenue Code
   of 1986. “Personally identifiable” means that the data or information includes the name of a
   student, the student’s parent, or other family member, the address of the student, a personal
   identifier, such as the student’s social security number or a student number, a list of personal
   characteristics which would make the student’s identity easily traceable or other information
   which would make the student’s identity easily traceable. The custodian of the records shall
   require the student, or parents of the student when applicable, requesting access to or release of
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 8 of 62



   the records to present proper identification such as a valid driver’s license or passport. The
   request must be in writing and signed by the person seeking access or release. A copy of the
   request for access or release shall be retained in the student’s file. The custodian shall have thirty
   (30) days in which to comply with the request. When the record includes information on more
   than one student, the custodian shall release, or permit access to only that part of the record
   which relates to the student who is the subject of the request. Students requesting the release to
   others of personally identifiable information contained in the student’s education records must
   provide the custodian of such records with a signed, written request specifying the information to
   be released, the purpose(s) for such release, and the person or organization to whom such
   information shall be released. A copy of all requests for access and release shall be retained by
   the custodian of the records and shall be available for inspection and review by the student or a
   parent. The University reserves the right to deny a request for copies of education records made
   by a student or a parent when there is an financial obligation to the University which has not
   been satisfied or when there is an unresolved disciplinary action pending against the student.
       (4) Access to and Release of Records Without Consent. The following persons and
   organizations are considered “university officials” and may have access to personally identifiable
   information without the student’s prior consent:
       (a) Faculty, administrators, staff and consultants employed by the University, the Florida
   International University Board of Trustees, or the Florida Board of Governors whose work
   involves:
       1. Performance of administrative tasks which relate to students;
       2. Performance of supervisory or instructional tasks which relate to students; or
       3. Performance of services which benefit students.
       (b) Other persons who are authorized by federal and state law and regulations to have access
   to or receive copies of such information.
       (5) Directory Information.
       (a) It is the University’s policy to release and publish directory information regarding its
   students. “Directory Information” includes:
       1. Student’s name, local and permanent address, and telephone number(s);
       2. Date and place of birth;
       3. Student classification and major and minor fields of study;
       4. Participation in officially recognized activities and sports;
       5. Weight and height of members of athletic teams;
       6. Dates of attendance, degrees and awards received;
       7. The most recent previous educational agency or institution attended by the student; and
       8. Photographic image.
       (b) In order to prevent access to or release of directory information, a student, or the parents
   of a dependent student, must so notify the designated custodian of record in writing within the
   time provided in the annual Notice of Rights. Access to, or release of directory information will
   be withheld until further written instruction is received from the student, or the parents of a
   dependent student.
       (6) Requests to Amend Education Records.
       (a) Students who challenge the correctness of student education records shall file a written
   request for amendment with the custodian of the records. The student shall also present to the
   custodian of the records copies of all available evidence relating to the data or material being
   challenged. The custodian of the records shall consider the request and shall notify the student in
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 9 of 62



   writing within fifteen (15) school days whether the request will be granted or denied. During that
   time, any challenge may be settled informally between the students, or the parents of a dependent
   student and the custodian of the records, in consultation with other appropriate University
   officials. If an agreement is reached, it shall be in writing and signed by all parties involved. A
   copy of such agreement shall be maintained in the student’s records. If an agreement is not
   reached informally, or, if the request for amendment is denied, then the student or the parents of
   a dependent student shall be informed in writing of the denial and the right to a hearing on the
   matter. A student or the parents of a dependent student shall not have the right to challenge
   through this process the evaluation reflected by a grade which an instructor has assigned to
   student coursework.
       (b) Hearing Rights and Procedures.
       1. Rights of Appeal. A student whose request for amendment to education records has not
   been settled or has been denied may file a request for a hearing within thirty (30) days of the
   receipt of the letter of denial. The request shall be in writing and shall be filed with the Vice
   President for Academic Affairs. The request shall set forth the legal and factual basis for seeking
   correction of the student’s education records. Upon receipt, the Vice-President shall appoint a
   disinterested University official to serve as a hearing officer. The hearing officer shall schedule a
   hearing within twenty-five (25) days of the date of receipt of the request for a hearing. The
   student shall be given written notice of the time, date and place of the hearing allowing sufficient
   time for the student to prepare his or her appeal.
       2. Hearing Procedures. The hearing shall be informal in nature but shall afford the student a
   full and fair opportunity to present evidence relative to the issues raised in the appeal. The
   student shall be entitled to be assisted or represented by an individual of his or her choice and
   expense, including an attorney. The custodian of records shall have the same rights as the
   student.
       3. Hearing Officer’s Recommended Order. The hearing officer shall issue a recommended
   order within twenty-five (25) days of the close of the hearing. In rendering a recommended
   order, the hearing officer shall consider only such evidence as was offered at the hearing. The
   hearing officer shall include in the recommended order a summary of the evidence presented and
   the reasons for his or her recommendations. The original report shall be filed with the Vice-
   President and a copy of the recommended order shall be sent to the student or the parents of a
   dependent student and to the custodian of records. Upon receipt, the Vice-President shall have
   ten (10) days in which to issue a final determination on the issues raised in the appeal. If a
   determination is made that the information in the education record does not require correction,
   then the student or a parent of a dependent student shall have the right to place a statement in the
   record commenting that the information has been challenged and the reason for the challenge.
       (7) The University will charge the following fees for furnishing copies of student records and
   reports, or any material included therein:
       (a) Copies of official transcripts – Ten dollars ($10.00).
       (b) Copies of all other educational records – Fifteen cents ($.15) per page for copying, plus
   any administrative costs incurred for search, retrieval and mailing.
       (8) The University shall provide notification annually to students of their rights relating to
   education records, including the right to file complaints, the procedures to be followed in order
   to exercise such rights, the types of information entered in the education records maintained by
   the University, and the University’s policy to support the law. Notifications are published in the
   University catalog, the Student Handbook and the Fall semester class schedule.
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 10 of 62



        (9) Waiver of Right of Access.
        (a) Students and parents of dependent students have the right to waive their right of access to
    confidential letters of recommendation and other documents which evaluate student academic
    performance. Such waivers shall be in writing and made a part of the official academic record. A
    waiver of right to access shall be effective only when the student or the parents of a dependent
    student are notified, upon request, of the names of all persons who are submitting confidential
    recommendations or evaluations and when the confidential letters of recommendation and other
    evaluative documents are used solely for the purpose intended.
        (b) The University may not condition admission to the University, grants of financial aid, or
    receipt of any other service or benefit offered by the University, by another public educational
    institution in the State of Florida or by any other public agency upon being provided a waiver of
    the right to access by the student or the parents of a dependent student.
        (10) Requests for Information in Connection with Research.
        (a) All requests for academic research dealing with data from student education records shall
    be referred to the University Registrar and to the Provost. Such requests must be in writing and
    must set forth specifically the type(s) of information to which access is requested and the
    intended scope of the research project.
        (b) The applicable custodian of records and the Provost shall determine whether to grant the
    request, in whole or in part, and may condition access upon a guarantee that the researcher will
    appropriately safeguard the data; that no personally identifiable information about any individual
    will be published or made available to others; or, upon other reasonable conditions.
    Specific Authority Resolution of the Florida Board of Governors dated January 7, 2003.
    History–Formerly 6C8-1.06(3), Amended 4-3-84, 11-2-89, 1-3-93, 11-3-02, Formerly 6C8-
    11.003, Amended 9-12-08.
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 11 of 62




                         EXHIBIT 30
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 12 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 13 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 14 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 15 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 16 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 17 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 18 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 19 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 20 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 21 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 22 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 23 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 24 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 25 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 26 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 27 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 28 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 29 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 30 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 31 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 32 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 33 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 34 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 35 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 36 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 37 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 38 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 39 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 40 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 41 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 42 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 43 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 44 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 45 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 46 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 47 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 48 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 49 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 50 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 51 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 52 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 53 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 54 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 55 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 56 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 57 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 58 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 59 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 60 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 61 of 62
Case 1:20-cv-22942-KMM Document 10-3 Entered on FLSD Docket 07/31/2020 Page 62 of 62
